Citation Nr: 1820561	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and from March 1983 to March 1987.  The Veteran had additional service in the Army National Guard from August 1981 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This issue was previously before the Board in December 2015 and November 2016.  The Board notes that in August 2012, the Veteran initially claimed entitlement to service connection for hearing loss in the left ear.  However, in its December 2015 decision, the Board broadened the claim to entitlement to service connection for an ear disorder, to include hearing loss and dizziness.  This was principally due to the fact that the Veteran's service treatment records revealed "fluctuating hearing acuity and other inner ear symptomatology in both ears."  In its November 2016 decision, the Board denied the claim to the extent that it encompassed entitlement to service connection for a bilateral ear disorder other than hearing loss, and remanded the issues of entitlement to service connection for right ear hearing loss and left ear hearing loss for an additional medical opinion.  This medical opinion was obtained in November 2016.  Service connection for left ear hearing loss was granted in a November 2016 rating decision, thus leaving only entitlement to service connection for right ear hearing loss presently before the Board.


REMAND

The Board will first begin by noting that the Veteran received a VA examination for his hearing loss in February 2016.  Nonetheless, in its November 2016 decision, the Board found that the etiology conclusions as to hearing loss in the February 2016 examination inadequate in that the conclusions were based on a date range which included a time-point when the Veteran was separated from service.

As noted above, pursuant to the Board's November 2016 decision, an additional medical opinion was obtained later in November 2016.  The opinion was obtained with review of the available records in conjunction with a telephone interview with the Veteran because the existing medical evidence supplemented with a telephone interview provided sufficient information on which to prepare the examination report and such an examination, per the examiner, would likely provide no additional relevant evidence.  With regard to the right ear hearing loss, the examiner was asked to specifically consider whether any hearing loss was incurred in either of the Veteran's periods of active duty (July 1978 to July 1981 or March 1983 to March 1987).  

Despite asking an examiner to consider the Veteran's period of active duty in the Navy, the Board finds that there may be outstanding records from the Veteran's service in the Army National Guard that are relevant to the claim.  Specifically, in his original application for benefits, the Veteran noted that he served in the Army National Guard in Keene, New Hampshire from August 1981 to February 1983.  Crucially, the examiner in providing the additional medical opinion in November 2016 noted that the Veteran for the first time communicated to the examiner that he served in the Army National Guard from 1981 to 1983.  Indeed, the examiner stated that this information was not given during the original VA examination in February 2016.  Furthermore, the Veteran highlighted that during his Army National Guard service, he worked with Howitzer 155s without any ear protection.

The record reflects that when the Veteran's service treatment records (STRs) were requested initially in August 2012, only the Veteran's period of active duty in the Navy were indicated and requested.  The record further reflects no records from the Veteran's service in the Army National Guard.  Because of the Veteran's statements of exposure to Howitzers without ear protection during his period of service in the Army National Guard, the Board finds that these records could be relevant to the issue of his right ear hearing loss.  As such, on remand the RO should attempt to obtain any STRs from the Veteran's service in the Army National Guard.  Should these records be obtained and associated with a claims file, an addendum opinion should also be obtained for an examiner to opine whether it is at least as likely as not that right ear hearing loss was incurred during any period of service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete STRs not already of record, to specifically include any records from the Veteran's service in the Army National Guard in Keene, New Hampshire from August 1981 to February 1983, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, obtain an addendum opinion to determine the nature and etiology of the Veteran's right ear hearing loss.  The entire claims file should be reviewed by the examiner.  An examination should only be scheduled if deemed necessary by the examiner.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the right ear hearing loss had its onset during, or is otherwise related to, any of the Veteran's periods of service.

The report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

